Citation Nr: 1015168	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  08-12 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased disability rating for 
traumatic arthritis, lumbosacral spine, currently rated 20 
percent disabling.

3.  Entitlement to an increased disability rating for 
degenerative disc disease, cervical spine with history of 
traumatic arthritis, currently rated 20 percent disabling.

4.  Entitlement to an effective date earlier October 1, 2005, 
for the award of a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

5.  Entitlement to a separate compensable rating for numbness 
of the right lower extremity, as due to service-connected 
traumatic arthritis, lumbosacral spine.

6.  Entitlement to a compensable rating for scar, status post 
resection, left fifth metatarsal and excision plantar wart.

7.  Entitlement to an increased initial rating for 
posttraumatic stress disorder (PTSD) with depressive 
disorder, currently rated 10 percent disabling.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to September 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

A December 2006 rating decision granted a 20 percent 
disability rating for service-connected cervical spine 
disability, effective January 3, 2006, denied entitlement to 
an increased rating for lumbar spine disability, denied 
entitlement to a separate compensable rating for numbness of 
the right lower extremity, and denied entitlement to service 
connection for sleep apnea and PTSD.  A January 2007 rating 
decision granted entitlement to a TDIU, effective January 3, 
2006, and denied entitlement to a compensable rating for 
service-connected scar, status post resection, left fifth 
metatarsal and excision plantar wart.  In February 2007, the 
Veteran filed notices of disagreement with regard to the 
disability ratings assigned, and denial of a separate 
compensable rating and service connection.  In June 2007, the 
Veteran filed a notice of disagreement with the effective 
date assigned to a TDIU.  In a November 2007 rating decision, 
the RO assigned an effective date of October 1, 2005, to the 
award of a TDIU.  A statement of the case was issued in March 
2008, and a substantive appeal was received in April 2008.  A 
June 2009 rating decision granted entitlement to service 
connection for PTSD with depressive disorder, assigning a 10 
percent disability rating, effective January 3, 2006.  The 
grant of service connection for PTSD with depressive disorder 
constituted a full award of the benefit sought on appeal as 
to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 
(Fed. Cir. 1997).  As will be discussed in the Remand below, 
a notice of disagreement has been received with regard to the 
downstream element of compensation level.  

The issues of entitlement to a separate compensable rating 
for numbness of the right lower extremity, entitlement to a 
compensable rating for scar, status post resection, left 
fifth metatarsal and excision plantar wart, and entitlement 
to an increased initial rating for posttraumatic stress 
disorder (PTSD) with depressive disorder, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if any further 
action is required on his part.


FINDINGS OF FACT

1.  Sleep apnea was not manifested during service and is not 
otherwise related to the Veteran's active service.

2.  The lumbar spine disability is productive of limitation 
of range of motion, but without limitation of forward flexion 
to 30 degrees or less, and no findings of ankylosis; with no 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks during the past 12 months.

3.  The Veteran's service-connected cervical spine disability 
is not productive of limitation of forward flexion to 15 
degrees or less, and no findings of ankylosis; with no 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks during the past 12 months.

4.  The Veteran's claim of entitlement to TDIU benefits was 
received on January 3, 2006.

5.  It was not factually ascertainable that the Veteran was 
unemployable due to his service-connected disabilities for 
any period prior to October 1, 2005.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  The criteria for a disability rating in excess of 20 
percent for lumbar spine disc degeneration have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Codes 5235-5243 (2009).

3.  The criteria for entitlement to a rating in excess of 20 
percent for cervical spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b), 5121 (West 2002); 38 C.F.R. 
§§ 4.7, 4.14, 4.71(a), Diagnostic Codes 5235 - 5243 (2009).

4.  The criteria for entitlement to an effective date earlier 
than October 1, 2005, for the award of a total disability 
rating due to service-connected disabilities have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, a VCAA letter was issued to the Veteran in 
March 2006 pertaining to his claims for increased ratings 
pertaining to the lumbar and cervical spines, and a claim for 
a TDIU.  A VCAA letter was issued to the Veteran in September 
2006 pertaining to his claim of service connection for sleep 
apnea.  Such VCAA letters predated the initial AOJ 
adjudication.  As entitlement to an earlier effective date 
for a TDIU is a downstream issue from that of an increased 
rating (for which a VCAA letter was duly sent) another VCAA 
notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
However, VCAA notice was issued in September 2007 pertaining 
to his claim for an earlier effective date. Collectively, the 
VCAA letters notified the Veteran of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 
2004).  The September 2006 VCAA letter gave notice pertaining 
to the evidence necessary to establish a disability rating 
and effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  While the Veteran has not received specific 
notice pertaining to the evidence necessary to establish an 
effective date with regard to the increased rating issues, 
such is moot in light of the fact that the Board has 
determined that increased ratings are not warranted.

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  In any 
event, a Vazquez letter was issued to the Veteran in May 
2008.  Reviewing the March 2006 and May 2008 notices 
together, in light of the Federal Circuit's decision, the 
Board finds that the Veteran has received 38 U.S.C.A. 
§ 5103(a) compliant notice as to his claim for increased 
ratings.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains VA 
records, private records, and records from the Social 
Security Administration (SSA).  There is otherwise no 
indication of relevant, outstanding records which would 
support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent VA 
examinations in April 2006 and February 2009 pertaining to 
his lumbar and cervical spine disabilities.  Collectively, 
the examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  As will be 
discussed in detail below, the Board has determined that a VA 
examination is unnecessary with regard to the service 
connection issue.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
sleep apnea service connection issue, lumbar and cervical 
spine disability rating issues, and entitlement to an earlier 
effective date for a TDIU.

Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records do not reflect any diagnosed sleep 
disability, to include sleep apnea.  Reports of Medical 
Examinations conducted in January 1970, March 1972, March 
1973, April 1974, May 1975, July 1975, July 1979, October 
1984, June 1987, and April 1990 do not reflect any diagnosed 
sleep disability, to include sleep apnea.  On Reports of 
Medical History completed in March 1972 and July 1979, the 
Veteran checked the 'No' box corresponding to 'frequent 
trouble sleeping.'  On an October 1984 'Officer Physical 
Examination Questionnaire,' the Veteran checked the 'seldom' 
box corresponding to 'insomnia.'  The examiner, however, did 
not remark on such report.  On an April 1990 'Officer 
Physical Examination Questionnaire,' the Veteran checked the 
'frequent' box corresponding to 'insomnia.'  The examiner, 
however, did not remark on such report.  

VA outpatient treatment records dated in 2006 reflect initial 
indications of a sleep disorder.  A June 2006 VA outpatient 
treatment record reflects that a sleep study was conducted 
and obstructive sleep apnea was diagnosed.  Since then, the 
Veteran has undergone treatment for sleep apnea.  

Upon review of the evidence of record, the Board has 
determined that service connection is not warranted for sleep 
apnea.  As detailed, despite the Veteran's reports of 
insomnia in October 1994 and April 1990, service treatment 
records are completely devoid of a diagnosis of a sleep 
disorder.  A sleep disorder, specifically obstructive sleep 
apnea, was not diagnosed until in or about 2006, thus 16 
years after separation from service.  The difference between 
the date 1990 and 2006 leaves a significant gap between 
service separation and the initial treatment for a sleep 
disorder.  Evidence of a prolonged period without medical 
complaint can be considered as a factor, along with other 
factors concerning the Veteran's health and medical treatment 
during and after military service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

While the Board acknowledges the Veteran's complaints of 
insomnia during service, the evidence of record does not 
support a finding that the Veteran had a sleep disorder 
during service, nor that any current sleep disability is 
currently related to service.  There is no medical evidence 
of record to support a finding that a chronic sleep 
disability has been present since service or is otherwise due 
to service.  The Board has given consideration to the 
Veteran's own lay statements to the effect that his sleep 
apnea is causally related to his active service.  While the 
Veteran is competent to state his recollections of in-service 
incidents and symptoms, he has not been shown to have the 
medical expertise necessary to render an opinion with regard 
to a diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The negative clinical and documentary 
evidence post service for 16 years after service is more 
probative than the remote assertions of the Veteran.  As 
noted above, the lack of continuity of treatment may bear in 
a merits determination on the credibility of the evidence of 
continuity of symptoms by lay parties.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997).  To the extent the Veteran is 
claiming that his sleep apnea has been present and 
symptomatic since service, the Board has weighed his 
statements with the medical evidence of record.  After 
weighing the lay and medical evidence, the Board finds that 
the lay evidence as to in-service incurrence and continuity 
of symptomatology is less convincing than the objective 
medical evidence of record and of less probative value here.  
The Veteran's contentions are outweighed by the medical 
evidence which reflects that a diagnosed sleep disability was 
not rendered until 16 years after separation from service.  

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for this service 
connection claim; however, such is not required in order to 
make a final adjudication.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), states, that in disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.

The evidence does not establish that the Veteran suffered 
"an event, injury or disease in service," with regard to 
his claimed sleep apnea, so it is not necessary to obtain a 
VA medical opinion with regard to etiology.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the Veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of sleep apnea in 
service.  Moreover, given the absence of any competent 
evidence of the claimed post-service disability until many 
years after service, any current opinion provided at this 
point would be no more than speculative.  See 38 C.F.R. § 
3.102 (a finding of service connection may not be based on a 
resort to speculation or even remote possibility).

Under these circumstances, the Board is unable to find that 
there is a state of equipoise of the positive evidence and 
negative evidence.  The preponderance of the evidence now of 
record is against the Veteran's claim of service connection 
for sleep apnea.

Increased ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  



Spine criteria

Lumbosacral or cervical strain is evaluated under DC 5237.  
Degenerative arthritis of the spine is evaluated under 
DC 5242.  Intervertebral disc syndrome is evaluated under 
DC 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The DC's for the spine are as follows:  5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 
5239 Spondylolisthesis or segmental instability; 5240 
Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative 
arthritis of the spine (see also diagnostic code 5003); 5243 
Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

DC 5003, for degenerative arthritis provides that 
degenerative arthritis, established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  38 C.F.R. § 
4.71a, DC 5003.

Lumbar spine

The Board notes review of the entirety of the VA and private 
outpatient treatment records on file, the VA examination 
reports of record, and the lay statements of the Veteran.

The Veteran's disability is rated under Diagnostic Code 5242 
pertaining to degenerative arthritis of the spine.  Again, 
Diagnostic Code 5003, degenerative arthritis, provides that 
degenerative arthritis, established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, thus in this matter under the general rating 
criteria for the spine.

In consideration of the general rating criteria for diseases 
of the spine, a disability rating in excess of 20 percent is 
not warranted based on review of the evidence of record.  On 
examination in May 2006, forward flexion was to 60 degrees, 
extension was to 25 degrees, bilateral lateral flexion was to 
30 degrees, and bilateral rotation was to 20 degrees.  There 
was pain at the endpoint in all motions but repetitive motion 
did not change anything.  On examination in February 2009, 
forward flexion was to 60 degrees, extension was to 20 
degrees, bilateral lateral flexion was to 20 degrees, and 
bilateral rotation was to 25 degrees.  He reported pain on 
motion throughout, worse at end point.  There was no 
additional limitation of motion after three repetitive 
motions.  In light of these objective findings, the Board 
finds that the 20 percent rating assigned is appropriate 
under the rating criteria.  A 40 percent rating is not 
warranted, as range of motion testing does not reflect 
forward flexion of the thoracolumbar spine 30 degrees or 
less, even in consideration of pain on motion and repetitive 
motion.  As such, based on the objective findings of record, 
the Veteran's disability does not meet the criteria for a 
disability rating in excess of 20 percent.

With regard to the criteria for rating intervertebral disc 
syndrome there have been no findings of spasms or 
neurological symptoms such as bowel or bladder impairment.  
While the April 2006 VA examiner found moderate spasm of the 
paraspinous musculature, the February 2009 VA examiner 
specifically commented that there were no objective findings 
of spasm or tenderness.  The Board notes that a separate 
compensable rating is in effect for numbness in left lower 
extremity associated with traumatic arthritis, lumbar spine, 
and entitlement to a separate compensable rating for numbness 
in right lower extremity is addressed in the Remand below.  
The examination reports do not otherwise reflect a history of 
bowel or bladder impairment due to his service-connected 
lumbar spine disability.  There is also no evidence that the 
Veteran has incapacitating episodes of at least 4 weeks but 
less than 6 weeks.  Thus, a disability rating in excess of 20 
percent is not warranted under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  

The regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  The April 2006 VA examiner opined that 
the DeLuca provisions could not be clearly delineated, but 
during flare-up he could have further limitations in range of 
motion and amount of pain in functional capacity, but the 
amount could not be determined.  The examiner could not 
detect any objective evidence of weakness, incoordination, 
fatigue or lack of endurance.  The February 2009 VA examiner 
stated with regard to the DeLuca provisions, there was no 
additional limitation of motion after three repetitive 
motions.  Regarding functional status, he is independent in 
his activities of daily living.  While acknowledging the 
Veteran's pain and functional loss associated with his lumbar 
spine disability, such symptomatology has been considered in 
assigning the 20 percent disability rating.  The 20 percent 
disability rating adequately compensates him for any pain and 
functional loss.  

Cervical spine

The Board notes review of the entirety of the VA and private 
outpatient treatment records on file, the VA examination 
report of record, and the lay statements of the Veteran.

The RO rated the Veteran's spine disability under Diagnostic 
Code 5243, for intervertebral disc syndrome, in consideration 
of the general rating formula for diseases of the spine.  

In consideration of the evidence on file, under the general 
rating formula for diseases of the spine, a disability rating 
in excess of 20 percent is not warranted.  On examination in 
April 2006, flexion was to 30 degrees, and extension was to 
30 degrees.  Left lateral flexion was to 30 degrees, and 
right lateral flexion was to 25 degrees.  Bilateral lateral 
rotation was to 50 degrees.  There was pain at the end point 
in all these ranges of motion.  Repetitive motion did not 
change anything.  On examination in February 2009, flexion 
was to 50 degrees and extension was to 10 degrees.  Right 
lateral rotation was to 35 degrees, and left lateral rotation 
was to 40 degrees.  He had 10 degrees of bilateral lateral 
flexion.  He reported pain on motion throughout the motion, 
worse at end point.  Taking into consideration the objective 
findings of the examinations, a 30 percent disability rating 
is not warranted, as range of motion testing does not reflect 
forward flexion of the cervical spine 15 degrees or less, and 
there have been no findings of ankylosis.  As such, based on 
these objective findings, the Veteran's disability does not 
meet the criteria for a 30 percent disability rating.

The Board has considered the criteria for rating 
intervertebral disc syndrome, however, there have been no 
findings of spasms or neurological symptoms such as bowel or 
bladder impairment.  The February 2009 VA examiner 
specifically stated that there were no objective findings of 
spasm or tenderness.  With regard to the rating criteria for 
intervertebral disc syndrome, there is no evidence that the 
Veteran had incapacitating episodes of at least 4 weeks but 
less than 6 weeks.  The objective findings and subjective 
complaints do not meet the criteria for a disability rating 
in excess of 20 percent under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  The April 2006 VA examiner opined that 
the DeLuca provisions could not be clearly delineated, but 
during flare-up he could have further limitations in range of 
motion and amount of pain in functional capacity, but the 
amount could not be determined.  The examiner could not 
detect any objective evidence of weakness, incoordination, 
fatigue or lack of endurance.  The February 2009 VA examiner 
stated with regard to the DeLuca provisions, there was no 
additional limitation of motion after three repetitive 
motions.  Regarding functional status, he is independent in 
his activities of daily living.  Even acknowledging the 
Veteran's pain on motion, and functional limitations, the 
Board finds that the currently assigned 20 percent disability 
rating adequately compensates him for any such symptoms and 
any functional loss in this case.



Extraschedular evaluation

In the Board's adjudication of the Veteran's increased 
ratings claims, consideration has also been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
Veteran.  In this case, the Veteran has alleged that his 
service-connected disabilities adversely affect his ability 
to obtain and maintain employment; however, the Board notes 
that a TDIU is in effect for the entire period which is the 
subject of this appeal.  See 38 C.F.R. § 4.16.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the RO is authorized to refer the 
case to the Chief Benefits Director or the Director of 
Compensation and Pension Service for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant 
Diagnostic Codes for the disabilities at issue.  There has 
been no objective evidence that the service-connected 
disabilities interferes with employment more than is 
contemplated by the current schedular evaluation, and, again, 
his TDIU rating compensates him for his unemployability.  The 
Board also observes that the evidence does not establish that 
the Veteran has experienced hospitalizations or other severe 
or unusual impairment due to service-connected disabilities.  
In short, the rating criteria for these disabilities 
contemplate not only his symptoms but the severity of his 
disabilities.  The Board does not find that the schedular 
criteria have been inadequate for rating the manifestations 
of his service- connected lumbar and cervical spine 
disabilities.  See 38 U.S.C.A. § 1155 (Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity).  
For these reasons, referral for extraschedular consideration 
for these disabilities is not warranted.

Earlier effective date for a TDIU

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if any 
application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the 
increase became ascertainable more than one year prior to the 
date of receipt of the claim, then the proper effective date 
would be the date of claim.  In a case where the increase 
became ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).

A claim for a TDIU, is in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413 (1999).  A TDIU 
claim is an alternate way to obtain a total disability rating 
without recourse to a 100 percent evaluation under the rating 
schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

The Board notes that VA must review all the evidence of 
record (not just evidence not previously considered) to 
determine the proper effective date.  See Hazan v. Gober, 10 
Vet. App. 511, 518 (1997).  However, the Court and VA's 
General Counsel have interpreted the provisions of 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 as meaning that if the 
increase occurred (again, which includes individual 
unemployability) within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase (individual 
unemployability) occurred more than one year prior to the 
claim, the increase is effective the date of claim.  If the 
increase occurred after the date of claim, the effective date 
is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a).  If, however, there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances, apart from any nonservice-connected conditions 
and advancing age, which would justify a total rating based 
on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for 
an extra-schedular disability when there is an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization).

Entitlement to a total rating must be based solely on the 
impact of the veteran's service-connected disabilities on his 
ability to keep and maintain substantially gainful 
employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose, 4 Vet. App. at 363. 

The Board notes that a TDIU is currently in effect from 
October 1, 2005.  The Veteran is in receipt of a 100 percent 
rating from May 13, 2004, to July 1, 2004, and from July 6, 
2004 to August 31, 2004, due to receipt of special monthly 
compensation per 38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350(i).  
The Veteran is also in receipt of a 100 percent rating from 
August 17, 2004, to September 30, 2005, due to temporary 
total convalescent rating under 38 C.F.R. § 4.30 as a result 
of right knee arthroplasty.  The Veteran has claimed 
entitlement to an earlier effective date for the grant of a 
TDIU; specifically he asserts that he was unemployable due to 
service-connected disabilities from December 31, 2003.  As he 
is in receipt of 100 percent ratings for the periods 
described above, and as a 100 percent rating and/or special 
monthly compensation results in a higher benefit than a TDIU, 
the question remains whether a TDIU is warranted from 
December 31, 2003, to May 12, 2004, and from July 1, 2004, to 
July 5, 2004.

The Board notes that the Veteran filed a VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability, on February 6, 2006.  At that time, he 
claimed that his disability affected his full time employment 
in March 2001.  However, prior to such date, on January 3, 
2006 and January 25, 2006, the Veteran submitted informal 
claims for an increased rating and claims of service 
connection, in which he also stated that he was unemployable 
due to his knee disability.  An effective date of October 1, 
2005, was assigned to the award of a TDIU, in light of the 
fact that as of such date, the Veteran's service-connected 
disabilities met the percentage requirements of 38 C.F.R. 
§ 4.16(a), and the evidence established that he was 
unemployable as of such date.  Thus, it was factually 
ascertainable that the Veteran was unemployable due to 
service-connected disabilities from October 1, 2005, which 
fell within the year prior to receipt of his informal claim 
for a TDIU.  

As detailed hereinabove, the earliest date in which a 
submission was received from the Veteran pertaining to a 
claim for unemployability was on January 3, 2006, thus, the 
Board may determine whether an increase in disability 
occurred in the year prior to receipt of such claim, from 
January 3, 2005.  However, as detailed hereinabove, the 
Veteran is already in receipt of a 100 percent disability 
rating from August 17, 2004, to September 30, 2005, thus 
entitlement to a TDIU for such period is essentially moot, as 
a 100 percent rating results in a higher benefit.  

The Board has reviewed the evidence of record to determine 
whether a claim for unemployability was received prior to 
January 3, 2006.  The Veteran submitted claims in June 2004, 
July 2004, and August 2004, pertaining to temporary total 
evaluations under 38 C.F.R. § 4.30 due to undergoing surgery 
on his knee and shoulders.  If the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability (TDIU) as a result of that 
disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  However, the prospect of unemployability 
due to such service-connected disabilities cannot reasonably 
be construed to have been raised by the Veteran in such 
submissions.  The Veteran did not specifically contend that 
he was unemployable due to such service-connected 
disabilities, nor could an inference be made based on his 
informal submissions.  He was simply claiming entitlement to 
temporary total evaluations.  It was not until in or about 
January 2006, that he requested permanent ratings and claimed 
that he was unable to work due to his service-connected 
disabilities.  With regard to the medical evidence on file, a 
May 2005 VA outpatient treatment record reflects that the 
Veteran was pursuing SSA disability benefits due to his 
inability to work; and while this was in the year prior to 
January 3, 2006, he was already in receipt of a 100 percent 
rating for his knee disability.  An October 2003 VA 
examination report reflects that he was retired and was 
working on his own with his wife.  There was no suggestion 
that he was unemployable due to service-connected disability.  
With regard to any argument that such increased rating claims 
should have been viewed as TDIU claims, since the Veteran's 
service-connected disabilities did not meet the schedular 
criteria for TDIU benefits until October 1, 2005 (combined 
rating of 90 percent) (excluding the periods in which a 100 
percent rating or special monthly compensation was in 
effect), any increased rating claims prior to that time did 
not constitute informal claims for a TDIU.  See Norris, 12 
Vet. App. at 420.

The Board recognizes that SSA determined that he was deemed 
unemployable as of December 31, 2003, due to knee and lumbar 
spine disabilities.  However, notice of such decision was not 
received until subsequent to his January 2006 informal claim 
for a TDIU.  In any event, it is noted that while the 
findings of SSA are pertinent, the Court has held that the 
Board is not bound by the findings of disability and/or 
unemployability made by other Federal agencies, including 
SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
Decisions of the SSA regarding unemployability, while 
relevant, are not controlling with respect to VA 
determinations.  See Damrel v. Brown, 6 Vet. App. 242, 246 
(1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Adjudication of VA and Social Security claims are based on 
different laws and regulations.  

While the Veteran may have met the objective and subjective 
criteria under 38 C.F.R. § 4.16(b) prior to October 1, 2005, 
such issue is essentially immaterial, as the only issue to 
determine is whether he filed a claim for TDIU benefits prior 
to this date, or the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim was received within one year of such 
date.

Thus, while there is evidence in the claims folder that shows 
that the Veteran was unemployed as early as December 31, 
2003, such evidence is outside the January 3, 2005, to 
January 3, 2006, one year window, and such evidence was 
associated with the claims folder subsequent to his January 
3, 2006 claim for a TDIU.  There is no provision for 
assigning an effective date prior to date of claim when there 
is no evidence that can support an ascertainable degree of 
impairment within one year prior to date of claim.  Granting 
an automatic retroactive effective date would render the 
words of this statute meaningless.  The statute is clear and 
unambiguous.  If an increase in disability is shown within 
one year prior to date of claim, whether formal or informal, 
then the effective date can be earlier than the date of 
claim.  See 38 U.S.C.A. 5110(b)(2).  However, if an increase 
in disability cannot be factually ascertainable within one 
year prior to date of claim, then the effective date is the 
date of claim.  See 38 U.S.C.A. 5110(a).  Thus, while it is 
factually ascertainable from the evidence of record that an 
increased rating, in this case TDIU benefits, was warranted 
from October 1, 2005, the record does not support an 
effective date for the grant of TDIU benefits, for the period 
December 31, 2003, to May 12, 2004, and from July 1, 2004, to 
July 5, 2004.  

As the preponderance of the evidence is against the claim for 
an earlier effective date for TDIU benefits, the benefit-of-
the- doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to a disability rating in excess of 20 percent 
for traumatic arthritis, lumbosacral spine, is denied.

Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease, cervical spine with history of 
traumatic arthritis, is denied.

Entitlement to an effective date earlier than October 1, 2005 
for entitlement to a TDIU is denied.


REMAND

Scar, status post resection, left fifth metatarsal and 
excision plantar wart

The Board notes that service connection is in effect for 
scar, status post resection, left fifth metatarsal and 
excision plantar wart, rated noncompensably disabling, 
effective October 2, 1990.  In January 2006, the Veteran 
filed an informal claim for an increased rating.  The March 
and April 2006 VCAA letters addressed the issue of 
entitlement to service connection for removal of left little 
toe; however, did not provide notice per the VCAA pertaining 
to an increased rating for scar, status post resection, left 
fifth metatarsal and excision plantar wart.  Proper notice, 
which notifies him of the evidence and information necessary 
to support his claim must be issued to the Veteran.  Along 
with ensuring proper VCAA notice pertaining to his claim, VA 
is also instructed to provide proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  VA should inform the 
Veteran that an effective date will be assigned if an 
increased rating is granted, and such notice should also 
include an explanation as to the type of evidence that is 
needed to establish an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 486 (2006).

Numbness of the right lower extremity 

At the February 2009 VA examination report pertaining to the 
lumbar and cervical spine, the Veteran reported numbness and 
tingling in both legs to the knees due to his lumbar spine 
and cervical spine disabilities.  The examiner refers the 
reader to a January 29, 2009 report from the VA Neurology 
Clinic.  Such report reflects multiple factoral pain in his 
feet.  The examiner also references lumbar stenosis and 
cervical radiculopathy.  Such examination report, however, 
does not clarify whether the Veteran has lower extremity 
numbness or radiculopathy due to his service-connected spine 
disabilities.  The Board notes that a separate compensable 
rating is already in effect for numbness in left lower 
extremity, associated with lumbar spine disability.  The 
Veteran should be afforded a VA neurological examination to 
assess the nature and etiology of any numbness of the right 
lower extremity.

PTSD with depressive disorder

As discussed in the Introduction, in a June 2009 rating 
decision, the RO granted service connection for PTSD with 
depressive disorder, assigning a 10 percent disability 
rating, effective January 3, 2006.  In August 2009, the 
Veteran filed a notice of disagreement with regard to the 
disability rating assigned.  Under the circumstances, a 
statement of the case needs to be issued with regard to the 
issue of entitlement to an increased initial rating for PTSD 
with depressive disorder.  Accordingly, this matter must be 
returned to the RO for appropriate consideration and issuance 
of a statement of the case with regard to such issue.  
Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter in 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations, to include 
advising the Veteran of the evidence 
necessary to substantiate his claim for 
an increased rating for scar, status post 
resection, left fifth metatarsal and 
excision plantar wart, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The notice 
should include an explanation as to the 
information or evidence needed to 
establish an effective date, as outlined 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Schedule the Veteran for a VA 
neurological examination to assess the 
nature and etiology of any right lower 
extremity radiculopathy and/or numbness.  
It is imperative that the claims file be 
made available to the examiner in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special test and 
clinical findings should be clearly 
reported.  The examiner should identify 
any neurological findings in the right 
lower extremity, and fully describe the 
extent and severity of those symptoms.  

The examiner should opine as to whether 
any neurological findings of the right 
lower extremity are proximately due to 
and/or aggravated by his service-
connected lumbar spine disability and/or 
cervical spine disability.  

The examiner should identify the specific 
nerve(s) involved, to include whether 
there is incomplete or complete 
paralysis, and offer an opinion as to the 
degree of impairment of the nerve (that 
is, whether it is mild, moderate, 
moderately severe, or severe in nature).  
The examiner should also identify any 
muscular atrophy.

3.  With regard to the issue of 
entitlement to an increased initial 
rating for PTSD with depressive 
disorder, appropriate action should be 
taken pursuant to 38 C.F.R. § 19.26 in 
response to the August 2009 notice of 
disagreement, including issuance of an 
appropriate statement of the case, so 
the Veteran may have the opportunity to 
complete the appeal by filing a timely 
substantive appeal. 

4.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the issues.  If any benefit 
sought is not granted in full, the 
Veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


